Citation Nr: 1216710	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  05-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUE
 
What evaluation is warranted for posttraumatic stress disorder (PTSD) from June 19, 2003?
 
 
ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
 

INTRODUCTION
 
The Veteran served on creditable active duty from March 1966 to May 1975.  The character of his service from October 1975 to July 1976 was ruled to be dishonorable in an August 1977 administrative decision 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted entitlement to service connection for PTSD with an initial 30 percent rating effective June 19, 2003.  A February 2010 rating decision provided an increased rating of 70 percent effective June 19, 2003.
 
The  issues of entitlement to service connection for cataracts and erectile dysfunction, to include secondary to diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
 
 
FINDINGS OF FACT
 
1.  From June 19, 2003 to July 9, 2009, the Veteran's PTSD was productive of not more than occupational and social impairment with deficiencies in most areas.
 
2.  Since July 10, 2009, the Veteran's PTSD has been manifested in total occupational and social impairment.
 
 
CONCLUSIONS OF LAW
 
1.  From June 19, 2003 to July 9, 2009, the Veteran's PTSD did not meet the criteria for an initial evaluation greater than 70 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.130, Diagnostic Code 9411 (2011).
 
2.  Since July 10, 2009, PTSD has met the criteria for an evaluation of 100 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Codes 9411.
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose. 
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). 
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 
 
Laws and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's disabilities.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. at 126. 
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 
 
The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.
 
The applicable rating criteria for evaluating post traumatic stress disorder provide for a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 
 
A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 
 
A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  
 
Global assessment of functioning scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Global assessment of functioning scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Global assessment of functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 - 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See also 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 
 
Factual Background and Analysis
 
The Veteran filed a claim of entitlement to service connection for  PTSD in June 2003.  
 
A review of the September 2003 VA examination, VA treatment records from 2001 to November 2011, the June 2007 statement by Dr. C.L., and the July 2009 VA examination reflects that from June 19, 2003 to July 9, 2009, the Veteran's PTSD was manifested by deficiencies in most areas, such as family relations, judgment, thinking and mood.  Significantly, since July 10, 2009, the Veteran's PTSD has been manifested by total occupational and social impairment.
 
Throughout the time period on appeal the Veteran reported difficulty falling and staying asleep, frequent nightmares, an easy startle response, hypervigilance, anxiety, and difficulty establishing and maintaining relationships/friendships.
 
In September 2003, the Veteran was afforded a PTSD examination.  He reported difficulty sleeping, frequent dreams about Vietnam, and about death and dying.  The Veteran stated that he was a loner, and even felt uncomfortable with his family.  On mental status evaluation, he was neatly groomed and appropriately dressed.  He was oriented, alert, and able to effectively respond to questions.  At times he spoke in a low volume, and avoided eye contact.  He had some psychomotor agitation reflective of anxiety.  His affect was stable, but of a decreased range and intensity.  He denied suicidal ideation, but stated he had cut himself on purpose eight years prior, to "feel real pain."  His thought processes were logical, free of delusions, hallucinations, cognitive preoccupations, or any other form of acute emotional behavioral psychopathy.  The examiner diagnosed PTSD, and assigned a global assessment of functioning score of 55, which he indicated was appropriate given the Veteran's moderate symptoms.
 
During VA treatment in January 2005 VA the Veteran stated he had trouble sleeping due to chronic pain in his joints.
 
In October 2006, the Veteran described being unable to "settle [his] mind," feeling his heart racing, and feeling that something bad would happen.
 
A VA psychiatrist opined in a June 2007 letter noted that the Veteran was 100 percent unemployable due to the combination of his posttraumatic stress disorder, bipolar disorder, attention deficit disorder, hypertension, low back disability, diabetes mellitus, hypercholesterolemia, prostate enlargement, arthritis, and diabetic neuropathy. 
 
In June 2008, the Veteran described panic attacks occurring four to five times a day. He was assigned a global assessment of functioning score of 45.  During treatment in September 2008, he described punching a man in the face after then man purposefully snuck up behind him to scare him.
 
In October 2008, the Veteran had improvement of his symptoms as he reported sleeping and having more stable moods.  By January 2009, however, he was no longer sleeping well and his panic attacks had returned.
 
In July 2009, the Veteran was afforded a VA PTSD examination.  At the time of the examination, the resided with his wife of 5 years.  He had two prior marriages, and had irregular contact with his five grown children.  The Veteran reported difficulty falling and staying asleep, and having nightmares three to four times a week.  He recalled the "intense feelings of being in combat," including being hit by "body parts" after explosions.  He denied suicidal ideation, but endorsed an easy startle response and a preoccupation with thoughts of Vietnam.  The examiner noted "one particularly troublesome issue" involved the Veteran's ongoing difficulty with showing any type of affection towards his wife.  His difficulty expressing or receiving affection reportedly affected his relationship with his first wife and all of his children.  He reported feeling irritable and withdrawn from others.  He avoided going out in public and felt extreme hypervigilance in crowds.
 
On mental status examination, the Veteran was appropriately dressed and groomed.  He was alert, oriented, pleasant, and demonstrated an appropriate demeanor.  He was not only responsive to questions but capable of engaging in spontaneous conversation.  He had a low volume of speech and some difficulty with eye contact.  His affect was stable, but did reflect anxiety and dysphoria.  He showed some evidence of irritability and anger regarding his financial stresses and ongoing health issues.  His thought process was logical and goal directed, and his thought content was free of evidence of delusional ideations, hallucinatory perceptions, cognitive preoccupations and homicidal/suicidal ideations.  
 
The examiner noted there was no evidence of cognitive or intellectual decline, and the Veteran's judgment and insight were appropriate.  He was diagnosed with PTSD and assigned a global assessment of functioning score of 40.  The examiner opined that the Veteran would be unable to maintain employment due to his increased social withdrawal and extreme anxiety reactions.  The examiner felt that the Veteran's occupational and social functioning was severely impaired secondary to his PTSD.  
 
In June and July 2010, the Veteran's irritability appeared to increase, and he expressed that he felt the world was "going down the tubes."  He hinted that his third wife may have had plans to kill him as she had several dead husbands and boyfriends, and she asked him about an insurance policy on his life.
 
In October 2010, the appellant stated that he was mad at the world.  The Veteran was irritable, reported living like a hermit, and hallucinating.  He reported seeing flashes and things that were not actually there.  His speech was pressured, angry and loud.  He reported being "jumpy," depressed, tired and experiencing flashbacks to Vietnam in November 2010.  He reported feeling like there was someone "coming at him," and that there was a shadow near him, when there was nothing there.  He reported being hypervigilant and he did not allow anyone to stand behind him.  He was assessed with a global assessment of functioning score of 40 in both October and November 2010.
 
In a February 2011 treatment note the Veteran reported he was diagnosed with colon cancer and was afraid he was going to die.  He stated he had not slept in days and that his mind was racing.  He was preoccupied with planning in the event he was going to die soon.  
 
The Veteran's next mental health treatment note, from May 2011, showed he had been off of psychotropic medication for one month.  He stated he had not slept for more than one half hour at a time since he returned from hospitalization for colon cancer.  He was "wound up," mad and irritable.  He felt as if he almost died after he came home as his kidneys shut down.  He was hospitalized for dehydration, and stated that he did not want to die.  He hands were shaking during the interview, and he expressed to the psychiatrist that he had "told the devil to go away."  He was assessed with a global assessment of functioning score of 42.
 
By June 2011, the Veteran stated he was happy to be alive and did not want to die.  He reported his sleep was "half decent," and that this had improved his mood.  In August 2011, he was edgy and could not stop talking.  He felt wound up, and continued to have anxiety and thoughts of Vietnam and Afghanistan.  He stated his sleep was "up and down."  He denied hearing voices, but reported having trouble staying on task.  He had little interest in social interaction, as he stated if people talked about a boring subject he would try to be nice and polite and listen, but that he wanted to leave instead.  He was happy to report he had a new grandson.  
 
In November 2011, the Veteran reported October 2011 was a "bad month."  He stated he was standing in a Halloween parade next to his son for several hours but did not recognize him because he had not seen him for years.  He stated he would forget to shower or shave.  He expressed anger with the VA system and with other drivers on the road.  He stated again that he was "angry at the world."  He had rapid, pressured speech and he was unshaven.  He was assigned a global assessment of functioning score of48.
 
The Board finds that the mental status examination from September 2003, and the VA treatment records prior to July 2009, did not reveal evidence of suicidal ideation, a neglect of personal hygiene, illogical speech, special disorientation, or obsessional rituals.  While evidence described the Veteran's feelings of anxiety, his panic attacks reportedly came and went, and there was no evidence that panic attacks were near-continuous in severity.  The Veteran described cutting himself in the 1990s, i.e., prior to the appellate term at issues, to "feel real pain," but throughout the appellate term denied suicidal ideation.  The Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  While the evidence failed to show all of the criteria found in the VA rating schedule for a 70 percent rating, the evidence did show that from June 19, 2003 to July 9, 2009, the Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking and mood.  
 
Global assessment of functioning scores from June 19, 2003 to July 9, 2009, ranged from 40 to 55, or from moderate symptoms to major impairment.  The Board considered the global assessment of functioning scores in the context of the entire record and finds that the totality of the evidence compels a finding that an evaluation in excess of 70 percent was not warranted for the period prior to July 10, 2009.  Global assessment of functioning scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the global assessment of functioning scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Based on the symptoms described by the Veteran and reported by his treating physicians and the VA examiner, the evidence does not support a rating in excess of 70 percent from June 19, 2003 to July 9, 2010.
 
Based on the evidence of record, the Veteran's symptoms due to post traumatic stress disorder prior to July 10, 2009, were not manifested by a gross impairment in thought processes or communication (he was always able to express himself in treatment); grossly inappropriate behavior (the Veteran was appropriate in all settings, and understood appropriate behavior during conversations with others), persistent danger of hurting self or others (he denied suicidal and homicidal ideation), disorientation to time or place, or memory loss for names of close relatives or own name.  He indicated he would sometimes forget to shave or shower during his November 2011, but the Veteran was able to live by himself independently after his third wife left.  

Significantly, the July 2009 VA examiner found that the Veteran was unemployable due to the severity of his PTSD symptoms.   The Veteran's global assessment of functioning scores for the period from July 10, 2009 ranged from 48 to 40, and reflect serious to major functional impairment.  While the appellant's description of living like a hermit and then attending a parade for hours might be inconsistent at first blush, the record shows that he is estranged from his family.  Further, the undersigned finds that the appellant's complaints are credible and consistent with the totality of his record.  Hence, the Board finds that a 100 percent evaluation is warranted due to the findings of the July 2009 examiner that the Veteran is unemployable due to the severity of his PTSD symptoms.  Thus, since July 10, 2009, the Veteran's PTSD symptoms warrant an evaluation of 100 percent disabling.
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Thun. 

 

ORDER
 
Entitlement to a rating in excess of 70 percent for PTSD from June 19, 2003 to July 9, 2009 is denied.
 
Entitlement to a rating of 100 percent for PTSD from July 10, 2009 is granted subject to the laws and regulations governing the award of monetary benefits.
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


